PER CURIAM.
Appellant has filed a motion for leave to file an enlarged brief. See Fla.R.App.P. 9.210(a)(5). The motion states that the case is particularly complicated, both factually and legally, and the record is voluminous. However, appellant has not submitted a proposed brief. Although the appellate rules do not require that the brief accompany a motion to exceed the 50 page limit, it is difficult, if not impossible, to determine the necessity for exceeding the standard page limit without perusing the brief itself. Generally, this court strictly enforces the 50 page limit of Rule 9.210, and will be particularly inclined to do so when a motion to file an enlarged brief is not accompanied by a proposed brief.
Accordingly, the motion to file an enlarged brief is denied.
SMITH, C.J., and ERVIN and JOANOS, JJ., concur.